               Case 2:16-cr-00234-KJM Document 61 Filed 09/15/20 Page 1 of 2


 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 100
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 THOMAS KEYS

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   THE UNITED STATES OF AMERICA,                        CASE NO. 2:16-CR-00234-KJM-1
11                                Plaintiff,
                                                          STIPULATION AND ORDER MODIFYING
12                          v.                            DUE DATE FOR REPLY TO GOVERNMENT’S
13   THOMAS KEYS,                                         OPPOSITION TO EMERGENCY MOTION FOR
                                                          COMPASSIONATE RELEASE
14                                Defendant.
15

16

17          The United States and defendant Thomas Keys, by and through his attorney of record, Erin J.

18 Radekin, respectfully submit this stipulation and proposed order requesting to modify the date due for

19 the reply brief relating to Mr. Keys’s Emergency Motion for Compassionate Release Pursuant to 18

20 U.S.C. § 3582(C)(1)(A)(i), ECF no. 56.

21
            The parties agree and stipulate as follows:
22
            1. The government filed an opposition to Mr. Keys’s motion on September, 8, 2020. ECF no.
23
     58. Pursuant to Local Rule 430.1(e), any reply to the government’s opposition is due on September 11,
24

25 2020.

26          2. The parties agree modification of the date due for the reply is warranted to allow Ms. Radekin

27 the necessary time to obtain current information regarding the spread of COVID-19 at FCI Terminal

28
     Island and BOP’s response to the pandemic, to investigate the current state of medical science relating to
                                                          1
              Case 2:16-cr-00234-KJM Document 61 Filed 09/15/20 Page 2 of 2

     COVID-19 reinfection and the reemergence of symptoms after infection, and to prepare the reply to the
 1

 2 government’s opposition. Accordingly, the parties agree to modify the date due for the reply brief to

 3 September 16, 2020.

 4 IT IS SO STIPULATED.

 5
                                                               Respectfully submitted,
 6
     Dated: September 10, 2020                                 McGREGOR W. SCOTT
 7                                                             United States Attorney

 8                                                              /s/ Jason Hitt
                                                               JASON HITT
 9
                                                               Assistant United States Attorney
10

11 Dated: September 10, 2020                                   /s/ Erin J. Radekin
                                                               ERIN J. RADEKIN
12                                                             Counsel for Defendant
                                                               THOMAS KEYS
13

14
                                                   ORDER
15
            IT IS SO ORDERED this 14th day of October, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
